Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Ryan Schlamp appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Schlamp’s motion for appointment of counsel and affirm for the reasons stated by the district court. Schlamp v. Prince George’s County, Maryland, No. 1:06-cv-01644-DKC (D.Md. Sept. 11, 2008).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We decline to consider issues Schlamp raises for the first time on appeal.